DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/039022 - see equivalent US 2017/0179363) in view of Toshima et al. (US 2017/0069812 A1).
	Regarding claim 1, Hayashi discloses a thermoelectric conversion module comprising: a thermoelectric element layer (16 and 26 in Fig. 4B); an insulating layer (12a in Fig. 4D); and a heat dissipation layer on at least one face of the thermoelectric element layer via the insulating layer (12b in Fig. 4D), wherein the thermoelectric element layer is one in which a P-type thermoelectric element layer and an N-type thermoelectric element layer are alternately arranged to be adjacent to each other in an in-plane direction and disposed in series (16 and 26 in Fig. 4B; [0074], [0114] - [0116], [0028], [0200], [0206]).
	While Hayashi does disclose as the low thermal conduction portion it is possible to use substances consisting of various materials ([0048]), and further discloses a resin such as polyimide, polycarbonate, polypropylene, polyether sulfone, a cycloolefin polymer, polyether ether ketone (PEEK), or triacetyl cellulose (TAC), glass epoxy, liquid 
	 Toshima discloses insulating resins for use in a thermoelectric conversion device ([0020] - [0023]), and further discloses the use of polypropylene, acrylic resins, nylon resins, polyimide resin, polyamide resin, polyether ether ketone resin, among others, as insulating resins ([0021] - [0023]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider any of the resins disclosed by Toshima as the resins referred to in Hayashi as "and the like" (Hayashi - [0050]), because the use of any of the insulating resins disclosed by Toshima, as the insulating resin in Hayashi, amounts to the use of a functionally equivalent material for its intended use to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when substituting one insulating resin with another based on the teaching of Toshima.
	With regard to the limitation "the insulating layer has an elastic modulus at 23°C of 0.1 to 500 GPa", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, modified Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the insulating layer has a thickness of 25 microns ([0247]).

	Regarding claim 5, modified Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses a heat dissipation layer on a face of the substrate on a side opposite to the thermoelectric element layer (24b in Fig. 4D).
	Regarding claim 6, modified Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the heat dissipation layer is composed of a metal material ([0053]).
	Regarding claim 7, modified Hayashi discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the dissipation layer has a thermal conductivity of 5 to 500 W/(m K), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 8, modified Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the substrate is a film substrate ([0048]).
	Regarding claim 9, modified Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses a covering layer (20 - [0138]).
	Regarding claim 10, modified Hayashi discloses all the claim limitations as set forth above.  Modified Hayashi further discloses a method of producing the thermoelectric conversion module comprising: forming the thermoelectric element layer (Hayashi - 16 and 26 in Fig. 4B); forming the insulating layer (Hayashi - 12a in Fig. 4D); and forming the heat dissipation layer (Hayashi - 12b in Fig. 4D), wherein the insulating layer has an elastic modulus at 23°C of 0.1 to 500 GPa (modified Hayashi discloses an acrylic resin or nylon resin (Toshima - [0020] - [0023])).
	With regard to the limitation "the insulating layer has an elastic modulus at 23°C of 0.1 to 500 GPa, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the experimental data presented in the specification clearly illustrates substantial benefits flowing from the claimed invention which are enough to rebut a prima facie case of obviousness.  In response to applicant's argument, the as-filed specification does not provide data showing that the use of an acrylic resin or a nylon resin produces unexpected results compared to the use of other resins such as a polyimide resin or a polyether ether ketone resin.  Evidence of the non-obviousness of the use of an acrylic resin or a nylon resin has not been presented in light of the Hayashi and Toshima references.  As set forth in the office action, while Hayashi does disclose as the low thermal conduction portion it is possible to use substances consisting of various materials ([0048]), and further discloses a resin such as polyimide, polycarbonate, polypropylene, polyether sulfone, a cycloolefin polymer, polyether ether ketone (PEEK), or triacetyl cellulose (TAC), glass epoxy, liquid crystal polyester, and the like ([0050]), Hayashi does not explicitly disclose a nylon or an acrylic resin.
	 Toshima discloses insulating resins for use in a thermoelectric conversion device ([0020] - [0023]), and further discloses the use of polypropylene, acrylic resins, nylon resins, polyimide resin, polyamide resin, polyether ether ketone resin, among others, as insulating resins ([0021] - [0023]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider any of the resins disclosed by Toshima as the resins referred to in Hayashi as "and the like" (Hayashi - [0050]), because the use of any of the insulating resins disclosed by Toshima, as the insulating resin in Hayashi, amounts to the use of a functionally equivalent material for its intended use to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when substituting one insulating resin with another based on the teaching of Toshima.
Applicant’s remaining arguments with respect to claims 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726